             Case 1:19-cv-10545-JGK Document 23 Filed 02/20/20 Page 1 of 2


                                                                                                                  mwe.com

                                                                                                                    Paul Ferrillo
                                  ,; JCUf-.'1'.~t-, T                                                          Attorney at Law
                                  h.ECTF{ONIC/-l. L Y FILED                                                pferrillo@mwe.com
                                                                                                             +1 212 547 5329
                                  DOC#
                                                        . c1f.i!Lf.~--- _
                                                            I     . , - / . , , . .- ,- . :


                                   DATE FILE-D:


February 20, 2020                                               fi(J/litllf(ilD,., {jll,tf,./ffO,
VIAECF                                                          vNf               Co~ffr'{,./Cf:      Of     ~[/j/Lv/1/1.,7         l-~
The Honorable John G. Koeltl                                    J-O;J-0/ IJ /IOJOVfiA/(!} Pfv'Ol,.,,,,b D(Llfl,
United States Courthouse                                        AJfl.GJr-s,.,, o_, ('fr/£ !""or 10,-/,
500 Pearl Street
New York NY 10007-1312                                                                                f O O/LOfl\.,fO ,

Re:    Hi:algo v. Amateur Athletic Union of the United States, Inc., Case No. :19-cv-105~                                    ~
                                                                                                                           v' .J     c9
                                                                                                                                          ~
Dear Judge Koeltl:                                                                            J- ef   ob..!)                                  J


We represent the defendant, Amateur Athletic Union of the United States, Inc. ("DJe:dant" or "AAU"),
in the above-referenced case. We write to request an adjournment of the initial conference currently
scheduled for February 25 , 2020 at 4:30 p.m. Defendant has not previously requested an adjournment of
the initial conference. We have conferred with Plaintiff's counsel, who takes no position with respect to
our request.

AAU is a non-profit, volunteer, multi-sport event organization dedicated exclusively to the promotion and
development of amateur sports and physical fitness programs for youths and adults . In this putative class
action, Plaintiff alleges that AAU failed to take reasonable steps to protect payment information when
Plaintiff applied to be a coach at an AAU-sponsored event.

On January 7, 2020, AAU filed a motion to compel arbitration and to stay the action (the "Motion to
Compel Arbitration"), arguing that Plaintiff assented to a broad arbitration provision that covers the instant
dispute. [ECF Nos . 10-12.] Also on January 7, 2020, the parties filed a joint letter requesting, as relevant
hereto, that the Court extend the time by which AAU must move against, or otherwise respond to, the
Complaint until thirty days after the Court's ruling on the Motion to Compel Arbitration. [ECF No.12.]
In the event that AAU was required to respond to the complaint, the parties requested a pre-motion
conference on a motion to dismiss the complaint. (Id.) The parties stated in their letter that their joint
proposal were " [i]n the interests of efficiency and judicial economy," as there would be no need for the
parties or the Court to expend any resources on the motion to dismiss if the Motion to Compel Arbitration
were granted.

On January 8, 2020, this Court granted the parties' application (the "January 8 Order"). [ECF No . 13.]
The Court stated that " [b ]ecause the time to move or answer is stayed until 30 days after decision of the
Motion to Compel arbitration, there is no need to address the request for a pre-motion conference." (Id.)

The same considerations are present in AAU's instant request. The Motion to Compel Arbitration will
have been fully briefed by February 28, 2020. This Court's determination of the Motion to Compel


McDermott
Will & Emery
              Case 1:19-cv-10545-JGK Document 23 Filed 02/20/20 Page 2 of 2



The Honorable John G. Koeltl
February 20, 2020
Page 2

Arbitration will fundamentally impact the trajectory of the case. In light of this fact and the January 8
Order, and in order to avoid incurring additional expenses in connection with this matter that may prove
to be unnecessary, AAU respectfully requests that Your Honor stay the pretrial conference of this matter
until 30 days following Your Honor's ruling on the Motion to Compel Arbitration.

Respectfully submitted,

Isl Paul Ferri/lo
Paul Ferrillo



Cc:     Counsel of Record (via ECF)




McDermott
Will & Emery
